NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



U.S. BANK, N.A.,                             )
                                             )
             Appellant/Cross-Appellee,       )
                                             )
v.                                           )      Case No. 2D17-117
                                             )
VIVIANE PATTERSON,                           )
                                             )
             Appellee/Cross-Appellant.       )
                                             )

Opinion filed July 13, 2018.

Appeal from the Circuit Court for Pinellas
County; John Schaefer, Judge.

Bart Heffernan and Andrew Arias of
Marinosci Law Group, P.C., Ft.
Lauderdale, for Appellant/Cross-Appellee.

Mark P. Stopa of Stopa Law Firm, Tampa,
for Appellee/Cross-Appellant.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CASANUEVA and BADALAMENTI, JJ., Concur.